Citation Nr: 1818235	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  12-22 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for major depressive disorder (previously diagnosed as adjustment disorder), status post embolic stroke, with insomnia prior to June 8, 2017.

2.  Entitlement to a rating higher than 50 percent for major depressive disorder (previously diagnosed as adjustment disorder), status post embolic stroke, with insomnia as of June 8, 2017.

3.  Entitlement to a rating higher than 40 percent prior to July 25, 2012, and since November 1, 2012, for a low back disability.

4.  Entitlement to an initial compensable rating for left lower extremity radiculopathy prior to June 5, 2017. 

5.  Entitlement to an initial rating higher than 10 percent for left lower extremity radiculopathy as of June 5, 2017. 



6.  Entitlement to an initial rating higher than 10 percent for right lower extremity radiculopathy.

7.  Entitlement to a rating higher than 10 percent for cervical spine degenerative disc disease and spondylosis.

8.  Entitlement to a rating higher than 10 percent for residuals of right knee partial medial meniscectomy and medial plica excision.

9.  Entitlement to a compensable rating for a left thumb disability.

10.  Entitlement to a compensable rating for a right thumb disability.

11.  Entitlement to a compensable rating for a right long finger disability.

12.  Entitlement to a total disability rating based upon individual unemployability (TDIU) by reason of service-connected disability.


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to September 2006.  This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

A June 2010 rating decision, in pertinent part, confirmed and continued the 10 percent rating for the Veteran's low back disability, the 30 percent rating for his psychiatric disability, and the 10 percent rating for his cervical spine disability, as well as the noncompensable ratings assigned his right knee, right long finger, and right and left thumb disabilities.

A July 2012 rating decision granted an increased rating of 40 percent for the Veteran's low back disability, effective November 30, 2009, the date of receipt of the Veteran's increased rating claims.  That decision additionally granted an increased rating of 10 percent for his right knee disability, also effective November 30, 2009.  Finally, the decision granted a separate compensable rating for right lower extremity radiculopathy, effective November 30, 2009. 

In a December 2013 rating decision, the RO granted a temporary total (100 percent) disability evaluation for the Veteran's low back disability due to convalescence from back surgery from July 25, 2012 through October 31, 2012.

In January 2015, the Board remanded the case for additional development.   
 
In an October 2017 rating decision, the RO granted an increased rating of 50 percent for the Veteran's psychiatric disability, effective June 8, 2017.  That decision also granted a separate compensable rating for left lower extremity radiculopathy, effective June 5, 2017.  

The issues of entitlement to increased ratings for cervical spine degenerative disc disease, right knee partial medial meniscectomy, right thumb post fracture, left thumb post fracture, and right long finger post fracture are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

	(CONTINUED ON NEXT PAGE)





FINDINGS OF FACT

1.  From June 8, 2017, the Veteran's psychiatric disability has been manifested, at worst, by occupational and social impairment with deficiencies in most areas.

2.  Prior to June 8, 2017, the Veteran's psychiatric disability symptoms most nearly approximate occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.

3.  The Veteran's right lower extremity radiculopathy is manifested by moderate incomplete paralysis during the entire appellate period. 

4.  The Veteran's left lower extremity radiculopathy is manifested by mild incomplete paralysis prior to June 5, 2017.

5.   The Veteran's left lower extremity radiculopathy is manifested by mild incomplete paralysis from June 5, 2017.

6.  The evidence does not show that the Veteran's lumbar spine disability demonstrated ankylosis or resulted in intervertebral disc syndrome (IVDS) incapacitating episodes of at least six weeks during the past 12 months.

7.  The Veteran served in the Air Force for 20 years and then worked in Afghanistan and Iraq as a contractor; his employer stated he was terminated because his leave of absence could not be extended.  The Veteran reported losing his job because he could not maintain the physical requirements necessary for this work.  The Veteran's service-connected disabilities have rendered him unable to maintain substantially gainful employment from August 6, 2016 (his last day of employment).

	(CONTINUED ON NEXT PAGE)



CONCLUSIONS OF LAW

1.  From June 8, 2017, the criteria for an increased rating of 70 percent, but no higher, for the Veteran's psychiatric disability have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9434 (2017).

2.  Prior to June 8, 2017, a disability rating higher than 30 percent for the Veteran's psychiatric disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, DC 9440 (2017).

3.  The criteria for an increased rating of 20 percent, but no higher, for right lower extremity radiculopathy have been met during the entire appellate period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.120, 4.123, 4.124, 4.124a, DC 8520 (2017).

4.  The criteria for an increased rating of 10 percent, but no higher, for left lower extremity radiculopathy have been met prior to June 5, 2017.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.120, 4.123, 4.124, 4.124a, DC 8520 (2017).

5.  The criteria for an increased rating higher than 10 percent for left lower extremity radiculopathy have not been met from June 5, 2017.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.120, 4.123, 4.124, 4.124a, DC 8520 (2017).

6.  The criteria for an increased rating higher than 40 percent is not warranted for the Veteran's low back disability.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a , DCs 5242, 5243(2017).

7.  The criteria for TDIU have been met from August 6, 2016.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist 

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Regarding the duty to assist, in his July 2010 notice of disagreement (NOD), the Veteran stated that VA had failed to provide an adequate and competent medical examination to evaluate his claimed disabilities.  In August 2010, September 2010, and June 2017, the Veteran underwent VA orthopedic and psychiatric examinations.  These examinations are adequate for rating purposes for the issues decided below because the examiners reviewed the Veteran's medical and occupational history in detail, examined him, and reported examination findings sufficient for VA to apply the relevant diagnostic criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Veteran also stated that VA failed by not considering the DeLuca factors (weakened movement, excess fatigability, incoordination, and pain on movement) as well as his reported symptoms and other lay evidence.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4. 40, 4.45, 4.59.  The Board is remanding several issues for a new examination that complies with DeLuca and other federal case law and regulations, but, as discussed in detail below, the Board finds that the examination reports for the Veteran's back and radiculopathy claims provide sufficient detail to allow for rating under the relevant diagnostic codes.   Finally, the Board has reviewed the evidence in the light most favorable to the Veteran and has evaluated and weighed all relevant evidence.  The duty to assist is met.  

There also was the required compliance, certainly acceptable substantial compliance, with the Board's previous remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board itself errs as a matter of law when it fails to ensure compliance); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that "substantial" rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
 
Legal Criteria: Increased Ratings

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.

Separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  The RO has assigned staged ratings for the Veteran's psychiatric and left lower extremity disabilities, as described below.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claims.

I.  Psychiatric Disability 

Legal Criteria

Chronic Adjustment Disorder (adjustment disorder) and Major Depressive Disorder (depression) are rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  The Veteran's psychiatric disability is currently as rated as 30 percent disabling prior to June 8, 2017 and 50 percent disabling thereafter.  Because the June 2017 examiner diagnosed the Veteran with depression, the Board has switched the diagnostic code from the date of diagnosis forward from DC 9440 (adjustment disorder) to DC 9434 (depression) to better characterize his disability.  This change does not affect the rating because all psychiatric disabilities are rated under the same criteria.   

A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).  Id.  

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity.  This may be due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas (such as work, school, family relations, judgment, thinking, or mood).  This may be due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment.  This may be due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms in the General Formula is not intended to constitute an exhaustive list, but provides examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The current rating criteria are based upon the American Psychiatric Association's DSM-5.  Although this case was certified to the Board prior to August 4, 2014 and Global Assessment of Functioning (GAF) scores appear in the record, the Board has disregarded these scores because they have been found to be inherently unreliable and the Board has focused its analysis on assessing the Veteran's actual symptoms.

Factual Background

During his August 2010 VA examination, the Veteran reported poor sleep, irritability, and low energy on a daily to weekly basis.  He reported having a good relationship with his son and spending time with a friend.  He had worked as technical consultant for the past year and felt that work was going well.  His back pain limited his pursuit of interests.  On examination, he denied homicidal or suicidal ideation.  He was fully oriented, well-groomed, and had a full and reactive affect.  His attention, memory, and judgment appeared normal.  The examiner noted the Veteran's past diagnosis of adjustment disorder but concluded, based on the interview and examination, that the Veteran did not display clear manifestations of a current psychiatric disorder.  

An August 2012 VA treatment note shows moderate depression on screening. 

A December 2013 VA treatment note shows a negative depression screen  (meaning depression was not detected). 

The June 2017 VA examiner diagnosed the Veteran with Major Depressive Disorder, which the examiner described as a progression of previously diagnosed adjustment disorder.  The Veteran reported fatigue, lack of motivation, disinterest in socializing or in former hobbies, and limited contact with his family.  He stated he was not in a relationship and could not imagine dating because he had nothing to offer.  He reported being fired from work due to inability to meet physical standards.  He reported rarely leaving his house, and could not remember the last time he felt happy.  He also reported unprovoked irritability.  The examiner summarized the Veteran's presentation as that of severe depression, difficulty in establishing and maintaining effective work and social relationships, social isolation, and significant reduction in hobbies and activities.  The Veteran was taking anti-depressant medication, but was not in therapy.  No suicidality was reported by the Veteran or noted by the examiner.  

Analysis 

a) From June 2017

After a careful review of the record, the Board finds that the evidence supports an initial increased rating of 70 percent for the Veteran's psychiatric disorder.  
His depression and irritability have caused occupational and social impairment evidenced by his social isolation and disinterest in formerly enjoyable activities.  Moreover, his serious mood symptoms have impacted his family relations and social interactions including his relationship with his son, other relatives, and friends.  

A rating of 100 percent, the next level at which the Veteran could receive benefits, requires a showing of total occupational and social impairment.  After thoroughly reviewing the evidence, as summarized above, the Board finds that a 100 percent rating for a psychiatric disorder is not warranted because there is simply not evidence suggesting the Veteran has been totally occupationally and socially impaired due to his psychiatric symptoms.  He has not reported suicidal or homicidal intention.  Also, he never reported (or was noted to have) hallucinations, delusions, or difficulty maintaining personal hygiene.  He lives independently and manages his own finances. 

In summary, the Board finds that the Veteran's social and occupational impairment affects his ability to function appropriately and effectively, and thus, meets the criteria for a 70 percent rating.  Regarding entitlement to rating in excess of 70 percent (a 100 percent rating), there is not any lay or medical evidence suggesting total social and occupational impairment.  Thus, while he is significantly and seriously impaired by his psychiatric symptoms, the preponderance of the evidence is against finding that his impairment arises to the kind of gross impairment contemplated by a 100 percent rating.  Consequently, an increased rating of 70 percent, but no higher, is warranted from June 8, 2017.  

b) Prior to June 8, 2017

After a careful review of the record, the Board finds that an increased rating in excess of 30 percent is not warranted prior to June 8, 2017.  Here, the Board recognizes that the effective date for an increased rating is based on when it is factually ascertainable that the disability worsened and not on the date of the examination that documented the worsening.  See Swain v. McDonald, 27 Vet. App. 219, 224 (2015).  However, in this case the evidence does not suggest an objective worsening of the Veteran's depression prior to the June 2017 examination.  As noted by the examiner, the Veteran has not received psychiatric treatment from his August 2010 examination through present.  The mental health examiner noted that he had tried antidepressants previously, including his current prescription since 2016.  VA treatment records document regular depression screens that reflect no, minimal, and moderate depression symptoms.  Following each screen, a clinician reviewed the record and determined that no psychiatric intervention was needed.  The Board notes that the Veteran was terminated from work in 2016 due to physical, not psychological, symptoms.  

The August 2010 examination report also does not support a rating higher than 30 percent.  The VA examiner interviewed and examined the Veteran and opined that the Veteran may not have had an active psychiatric disability.  A 50 percent evaluation is not warranted unless there is demonstrated occupational and social impairment with reduced reliability and productivity.  A careful review of the records described above for the period prior to June 8, 2017 does not show evidence of symptoms comparable in severity to those listed in the rating schedule as warranting a 50% disability evaluation.  Rather, the Veteran's overall clinical picture prior to June 2017 is most closely comparable in severity to the symptoms listed in the rating criteria as warranting a 30 percent disability rating.  Overall, there is no lay or medical evidence that would allow the Board to determine that the Veteran's psychiatric symptoms worsened significantly prior to his June 2017 VA examination.  

Accordingly, an increased rating higher than 30 percent prior to June 8, 2017 is denied. 

II.  Low Back Disability

Legal Criteria

The Veteran's lumbar spine degenerative disc disease is rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine at 38 C.F.R. § 4.71. 

According to the General Formula, a 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  For VA compensation purposes, fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DC 5242.  

In addition, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4. 40, 4.45, 4.59.

The rating schedule also includes criteria for evaluating intervertebral disc disease (IVDS).  A rating of 60 percent is warranted for IVDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a , DC 5243.  The criteria direct that IVDS be evaluated either on the total duration of incapacitating episodes over the past 12 months or under either the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher evaluation.  An incapacitating episode is defined by regulation as "a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a , DC 5243.  Under this provision, if a claimant remains in bed without a physician prescribing bed rest, the regulatory criteria are not met.  Id.

Factual Background

The September 2010 and June 2017 VA examiners reported that there was no spinal ankylosis or incapacitating IVDS episodes.  VA and private treatment records are significant for the Veteran's reports of back pain and associated radiculopathy and depression. 

Private treatment records also show that he underwent spinal surgery in July 2012 for herniated discs, degenerative disc disease, and spinal stenosis.  His reported symptoms included low back and right leg pain.  [The Board notes that the Veteran is in receipt of a temporary total evaluation due to convalescence from this surgery from July 25, 2012 to November 1, 2012.  The issue of the length of the temporary total rating is not currently before the Board because the Veteran did not file a substantive appeal (VA form 9) after receiving the April 2017 statement of the case (SOC)].  On remand, VA sent the Veteran an authorization form needed to obtain additional private treatment records.  The Veteran did not return this form.  Accordingly, no additional records were available for review by the RO or the Board.  

Analysis

The Veteran is seeking an increased rating higher than 40 percent for his low back disability.  To rate the Veteran's back disability at 50 percent under DC 5242, there must be unfavorable ankylosis of the entire thoracolumbar spine.  A careful review of the medical evidence of record does not reveal any notation of spinal ankylosis.  

The Board notes that, where, as here, the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, DeLuca and the cited regulations are not applied.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (although the Secretary suggested remand because of the Board's failure to consider functional loss due to pain, remand was not appropriate because higher schedular rating required ankylosis).  Here, the Board also notes that the examination report does not make a notation of range of motion testing for active and passive motion.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  However, the Board finds that remanding the issue for further examination would not result in any higher evaluation because there is no ankylosis, which is required for a higher rating.  Because the Board finds that no benefit would flow to the Veteran with an additional examination, a remand is not required here.  See Sabonis v. Brown, 6 Vet. App. 426, 430  (1994) (holding that remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided).

Because there is no evidence of spinal ankylosis, the Board finds that a rating higher than 40 percent is not warranted for the Veteran's service-connected back disability.  The Board is not implying that the Veteran does not have limited motion (in fact, it is clear that the Veteran has considerably less than normal range of motion, which is included in the currently assigned rating), just that his spine is not fixated in such a way as to constitute ankylosis.  There is also no suggestion of physician-ordered incapacitating episodes having a total duration of at least 6 weeks during a 12-month period to warrant assigning a rating higher than 40 percent alternatively under DC 5243 for IVDS.  Accordingly, the Board finds that the criteria for a rating higher than 40 percent have not been met.

III.  Right and Left Lower Extremity Radiculopathy

Legal Criteria

The Veteran is claiming an increased rating for his right and left lower extremity radiculopathy each rated at 10 percent disabling under 38 C.F.R. § 4.124a, DC 8520.  

Under DC 8520, a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy; and a maximum 80 percent rating is warranted for complete paralysis.  See 38 C.F.R. § 4.124a, DC 8520.

The terms "mild," "moderate," "moderately severe," and "severe" are not defined in the regulations.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence and provide a thorough explanation.  38 C.F.R. § 4.6; see Golden v. Shulkin, No. 16-1208, 2018 (Vet. App. Feb. 23, 2018) (clarifying that, the less well-defined a regulatory term is, the more explanation the Board will need to provide about how it is applying that term).  Although the use of the terms "mild," "moderate," "moderately severe," and "severe" by VA examiners and others is evidence to be considered by the Board, it is not dispositive of the issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Neurological conditions are ordinarily rated in proportion to the impairment of motor, sensory or mental function, with consideration especially of psychotic manifestations, complete or partial loss of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, injury to the skull, etc.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Factual Background

During his September 2010 VA examination, the Veteran reported 7/10 pain radiating from his back to both legs but mostly on the left side, aggravated by walking with flare-ups to 8/10 pain lasting for several days.  On examination, reflexes and muscle strength were normal bilaterally.  The examiner noted decreased sensation to pinprick and light touch in the L4, L5, and S1 distribution on the right leg.  The examiner noted motor radiculopathy in the right L4-S1 distribution.  

In July 2012 private treatment records, the Veteran reported right leg pain.   

In an August 2012 written statement, the Veteran reported right leg and foot numbness and impaired movement after his July 2012 back surgery.   

The June 2017 examiner characterized the Veteran's right and left lower extremity radiculopathy symptoms as mild intermittent dull pain and mild numbness associated with L5-S1 pathology.  There was no paresthesia or other signs or symptoms of radiculopathy.  On examination, his muscle strength and reflexes were normal.  Sensation was diminished in the feet and toes bilaterally.  Overall, the examiner concluded that the Veteran's right and left lower extremity neuropathy is mild.  

Analysis 

Right Lower Extremity

The Board notes that the June 2017 VA examiner characterized this disability as mild radiculopathy, which is accorded a 10 percent rating under DC 8520.  However, because the Veteran has reported moderate and severe pain, numbness, and weakness, a 20 percent evaluation better approximates his overall disability picture.  In order to receive an increased rating of 40 percent, the evidence must show moderately severe incomplete paralysis of the sciatic nerve.  Here, the Board notes the Veteran's August 2010 report of 7-8/10 radiating pain and the September 2010 examiner's finding of right motor radiculopathy.  However, the remaining evidence of record does not reflect these severe symptoms or equivalent examination findings.  

For example, the June 2017 examiner characterized the Veteran's radiculopathy as mild and notes intermittent symptoms and normal muscle strength and reflexes.  No muscle atrophy was noted.  

Overall, this evidence supports an increased rating that reflects moderate impairment.  This increase takes into account the September 2010 report of more severe symptoms with the Veteran's more recent reports of mild intermittent pain as noted in the June 2017 examination report.  Accordingly, an increased rating of 20 percent, but no higher, is warranted for right and left lower extremity neuropathy during the appellate period.  

Left Lower Extremity

On remand, the RO granted a separate compensable rating for left lower extremity radiculopathy, as of the June 2017 VA examination.  Because the Veteran reported left lower extremity radiculopathy symptoms during his September 2010 examination, the Board will extend the compensable rating back to the date of the claim for increased ratings, November 30, 2009.  A higher rating of 20 percent is not warranted because the September 2010 examination report details a largely normal left lower extremity examination, including normal sensation, normal muscle strength, and normal reflexes.  The June 2017 examination report is significant for the Veteran's report of mild intermittent left lower extremity pain and the examiner's finding of decreased sensation in the left foot.  Reflexes and strength were normal; there was no left lower extremity muscle atrophy noted.  Overall, the Board finds that this evidence warrants a 10 percent rating for mild left lower extremity neuropathy because the Veteran reported left lower extremity radiculopathy symptoms intermittently and the abnormal examination finding is limited to decreased left foot sensation found during the June 2017 examination.  Accordingly, an increased rating of 10 percent is granted from November 30, 2009.  A rating higher than 10 percent is denied.   




ORDER

From June 8, 2017, an increased disability rating of 70 percent, but no higher, for depression is granted, subject to the monetary limits on financial awards. 

Prior to June 8, 2017, an increased disability rating higher than 30 percent for chronic adjustment disorder is denied.

An increased disability rating higher than 40 percent for a low back disability is denied. 

An initial increased disability rating of 20 percent, but no higher, for right lower extremity neuropathy is granted for the entire appellate period, subject to the laws and regulations governing the award of monetary benefits.

Prior to June 5, 2017, an initial increased disability rating of 10 percent, but no higher, for left lower extremity neuropathy is granted, subject to the laws and regulations governing the award of monetary benefits.

From June 5, 2017, an initial increased disability rating higher than 10 percent for left lower extremity neuropathy is denied.

Effective August 6, 2016 granted (the Veteran's last day of work), entitlement to TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.

	(CONTINUED ON NEXT PAGE)







REMAND

The issues of entitlement to increased ratings for cervical spine, right knee, right thumb, left thumb, and right long finger disabilities are remanded for another VA examination.  In short, the June 2017 examination report does not comply with the U.S. Court of Appeals for Veterans Claims' decisions regarding legal adequacy of VA examinations.  Correia v. McDonald, 28 Vet. App. 158 (2016); Sharp v. Shulkin, 29 Vet. App. 26, 35 (2017).

Therefore, a remand is necessary to arrange a new examination and adequate opinions responsive to the specific directives below. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any updated VA or adequately identified private treatment records related to the claims on appeal.  

2. Then schedule the Veteran for an appropriate VA examination to assess the severity of his service-connected cervical spine, right knee, right thumb, left thumb, and right long finger disabilities.  The claims folder and all pertinent medical records should be made available to the examiner for review.  All necessary diagnostic testing should be performed.  The examiner must describe all impairments of the Veteran's disabilities; make determinations regarding range of motion, including any additional functional impairment; and identify any related neurological symptoms.  Where applicable, the opposite, undamaged joint must also be examined and all pertinent findings recorded.  

The examiner must test active and passive range of motion, and provide weight-bearing and non-weight-bearing information, or detail why such testing is not necessary.  Range of motion should be expressed in terms of degrees for active and passive motion.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion caused by flare-ups of the Veteran's disabilities (if the Veteran is not experiencing a flare-up at the time of the examination, the examiner should ask the Veteran to describe the frequency, severity, duration, and type of symptoms he experiences during flare-ups and provide an opinion based on that information).  The examiner's comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss or loss during flare-ups should be expressed in degrees of additional range of motion loss.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also request in a clarification being requested).

3.  The AOJ should then readjudicate the claims on appeal.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and give the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


